DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujita et al. (U.S. 2007/0171319) in view of Ono et al. (U.S. 2005/0041182).

Regarding claim 1, Fujita discloses a display device (200, Fig. 7; page 7, para [0092]) comprising:
	a first substrate (1, Fig. 7; page 7, para [0095]);
	an insulating film (51, Fig. 7; page 4, para [0062]) on the first substrate (1, Fig. 7);
a first inorganic insulating film (inorganic insulating film between 51 and 52, Fig. 7; page 4, para [0064]) laminated on the insulating film (51, Fig. 7);
a second inorganic insulating film (53, Fig. 7; page 4, para [0065]) laminated on the first inorganic insulating film (inorganic insulating film between 51 and 52, Fig. 7; page 4, para [0064]);
an alignment film (alignment film on upper surfaces of 53 and 20, Fig. 7; page 8, para [0102]) covering the second inorganic insulating film (53, Fig. 7);
a first transparent pixel electrode (10, Fig. 7; page 3, para [0052]) between the insulating film (51, Fig. 7) and the alignment film (alignment film on upper surfaces of 53 and 20, Fig. 7);
a first transparent counter electrode (20, Figs. 6-7; page 4, para [0065]; page 8, para [0101) between the insulating film (51, Fig. 7) and the alignment film (alignment film on upper surfaces of 53 and 20, Fig. 7); and
a metal wiring (34, Figs. 6-7; page 7, para [0098]) between the insulating film (51, Fig. 7) and the alignment film (alignment film on upper surfaces of 53 and 20, Fig. 7), wherein
the metal wiring (34, Figs. 6-7) is connected to the first transparent counter electrode (20, Figs. 6-7; page 5, para [0077]; page 7, para [0098]), the insulating film (51, Fig. 7) is between the first substrate (1, Fig. 7) and the first inorganic insulating film (inorganic insulating film between 51 and 52, Fig. 7; page 4, para [0064]),
the first inorganic insulating film (inorganic insulating film between 51 and 52, Fig. 7; page 4, para [0064]) is between the insulating film (51, Fig. 7) and the second inorganic insulating film (53, Fig. 7), and
the second inorganic insulating film (53, Fig. 7) is between the first inorganic insulating film (inorganic insulating film between 51 and 52, Fig. 7; page 4, para [0064]) and the alignment film (alignment film on upper surfaces of 53 and 20, Fig. 7).

Fujita discloses that the insulating film (51, Fig. 7) is an inorganic insulating film (page 4, para [0062]) but does not expressly disclose that the insulating film (51, Fig. 7) is an organic insulating film.  However, Ono discloses a liquid crystal display device (Fig. 1; page 4, para [0053]) wherein organic insulating films can be used in place of inorganic insulating films in order to reduce parasitic capacitance of signal lines such as drain lines (Ono: page 5, para [0060]).

Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to configure the insulating film (Fujita: 51, Fig. 7) of Fujita as an organic insulating film (Ono: page 5, para [0060]) in order to obtain the benefits of reducing parasitic capacitance with signal lines (Fujita: 32, Fig. 7; page 3, para [0047]) as taught by Ono (page 5, para [0060]).

Regarding claim 2, Fujita as modified by Ono discloses a display device with all the limitations above and further discloses a thin film transistor (Fujita: combination of: 21, 33b, and 19, Figs. 6-7 page 1, para [0014]; page 4, para [0063]) between the first substrate (Fujita: 1, Fig. 7) and the organic insulating film (Fujita: 51, Fig. 7), wherein
	the transparent pixel electrode (Fujita: 10, Fig. 7) is connected to a source electrode (Fujita: 77, Fig. 7; page 4, para [0063]) of the thin film transistor (Fujita: combination of: 21, 33b, and 19, Figs. 6-7) at a region where the organic insulating film (Fujita: 51, Fig. 7) is not formed (Fujita: such as region 51b where the organic insulating film 51 is not formed, Fig. 7; page 4, para [0062]).

Allowable Subject Matter
Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the display device of claim 3 (having all the combination of features including the metal wiring is between the organic insulating film and the first inorganic insulating film, and a part of the metal wiring overlaps a drain electrode of the thin film transistor), the display device of claim 5 (having all the combination of features including wherein the metal wiring is between the second insulating film and the alignment film, and a part of the metal wiring overlaps a drain electrode of the thin film transistor), the display device of claim 7 (having all the combination of features including the metal wiring is between the first inorganic insulating film and the second inorganic insulating film, and a part of the metal wiring overlaps a drain electrode of the thin film transistor).  Claims 4 and 10-13 are objected to as being dependent on claim 3.  Claim 6 is objected to as being dependent on claim 5.  Claims 8-9 and 14-17 are objected to as being dependent on claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL C LEE/Primary Examiner, Art Unit 2871